Citation Nr: 0427999	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
17, 2002, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
PTSD, with assignment of a 30 percent disability rating 
effective December 17, 2002.  The veteran disagreed with the 
assigned rating in an April 2003 statement and with the 
effective date of the award in a June 2003 statement.  A 
statement of the case was issued in October 2003, and a 
timely substantive appeal was received in October 2003. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by mood disturbances 
such as depression, anxiety, and irritability; recurrent 
flashbacks, nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty dealing with stress; hallucinations; 
paranoia; and social isolation, all resulting in moderate to 
severe social and occupational impairment.

2.  The veteran's original claim for service connection for 
PTSD was received on December 17, 2002. 

3.  The veteran did not file an informal claim for service 
connection for PTSD prior to December 17, 2002.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for post-traumatic stress disorder (PTSD) have 
been met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2003).

2.  There is no legal entitlement to an effective date 
earlier than December 17, 2002, for the grant of service 
connection for post-traumatic stress disorder (PTSD).  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157, 
3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for a higher rating

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the report of VA examination conducted 
in 2003; VA medical records for outpatient treatment 1998 to 
2003; and medical records from Dr. Moffitt.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

Upon VA examination in 2003, a current Global Assessment of 
Functioning (GAF) score of 48 was assigned, with the highest 
score within the past year of 50.  This coincides with the VA 
records for treatment in 2002-03, which show mostly GAF 
scores of 50, with some scores of 60.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, sleep disturbances, and 
hypervigilance.  He has lost interests in certain activities.  
He is restless and has difficulty being in confined places.  
The veteran has demonstrated restricted affect upon 
examination, and he is sometimes tearful.  The veteran's 
psychiatric symptoms also have resulted in some social 
isolation.  Even though he has maintained a lengthy marriage 
and reportedly has good relationships with his children, his 
social functioning was limited in that he had to periodically 
isolate himself from his family.  Although he was able to 
maintain a position with one employer for a significant time 
period, his mood disturbances often led him to leave work.  

In addition to the above symptoms, the veteran experiences 
some auditory, visual, and/or tactile hallucinations.  In 
this regard, however, the 2003 VA examiner stated that it was 
unclear whether the hallucinations were part of the veteran's 
PTSD as an extreme form of suspicion and hypervigilance or 
whether they were part of his affective disorder (bipolar 
disorder).  Since the medical evidence does not clearly 
distinguish the effects of the non-service connected 
psychiatric condition, from the effects of the service-
connected condition, then all the symptoms will be considered 
in rating the service-connected disorder.  Here, the VA 
examiner was able to distinguish certain symptoms as 
attributable to the bipolar disorder, such as loss of 
appetite, impaired attention, concentration, and memory, 
feelings of hopelessness, racing thoughts, and rapid speech, 
but the above mentioned hallucinations must be attributed to 
the veteran's PTSD.  Moreover, VA outpatient treatment 
records indicate that the veteran experiences some mild 
paranoia/fearfulness in conjunction with the hallucinations.

Hallucinations are one of the criteria for a 100 percent 
rating, but the veteran does not have any other symptoms 
ordinarily associated with total social and occupational 
impairment, such as impaired thought processes or 
communication, inappropriate behavior, deficient personal 
hygiene, disorientation or memory loss.  More importantly, he 
does not have total social and occupational impairment.  He 
does have deficiencies in these areas, but that is 
contemplated in ratings lower than 100 percent.

Since the veteran has some of the criteria for a 100 percent 
rating (hallucinations) and for a 70 percent rating 
(difficulty adapting to stressful circumstances), along with 
several psychiatric symptoms not listed in the rating 
schedule such as paranoia, hypervigilance, irritability, loss 
of interest, etc., see Mauerhan, supra, the Board concludes 
his overall level of disability more nearly approximates that 
consistent with a 70 percent rating.  The GAF scores of 
record, especially the one assigned on the 2003 examination 
supports the Board's conclusion that a higher rating is 
warranted.  The score of 48 and the majority of the other 
scores of 50 reflect "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, only 
one of the criteria for a 100 percent rating are met 
(hallucinations). However, he has never exhibited impairment 
in thought processes or communication.  He does not exhibit 
inappropriate behavior.  His personal hygiene is appropriate.  
There is no objective evidence of disorientation.  The VA 
examiner did note impaired concentration and memory were 
attributable to the nonservice-connected bipolar disorder.  
He does have some social isolation, but he has at least 
minimal contact with others.  He does not have total social 
and occupational impairment.  He does have deficiencies in 
these areas, as discussed above, but the fact remains that he 
has been able to maintain a lengthy marriage and he was able 
to achieve some measure of job stability despite his 
psychiatric symptoms.  Therefore, a higher rating is not 
warranted.

Earlier effective date

A report of contact form dated December 17, 2002, shows the 
veteran indicated that he wanted to claim service connection 
for PTSD, and service connection has been awarded as of that 
date.  The veteran argues that the effective date should be 
in 1993 when he was hospitalized.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (emphasis added).

The assigned effective date of December 17, 2002, is the date 
of receipt of the veteran's claim for PTSD.  There is no 
indication in the file, or any allegation from the veteran, 
that any formal claim was filed before that date.  He had 
previously filed claims for service connection for a general 
psychiatric disorder, but did not specifically claim PTSD 
until December 17, 2002.  None of the statements received 
prior to December 2002, in conjunction with his other claims, 
showed a clear intent on his part to request entitlement to 
service connection for PTSD.  Therefore, pursuant to 
38 C.F.R. § 3.400, he is not entitled to an effective date 
any earlier than December 17, 2002, for the grant of service 
connection for PTSD.  

The pertinent question is whether an informal claim for 
service connection for PTSD was received by VA prior to 
December 17, 2002.  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

In 1999, the veteran filed a claim for service connection for 
depression, and VA records obtained in connection with that 
claim showed a "provisional" diagnosis of PTSD in November 
1998.  VA records will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  In 
this case, a formal claim for compensation for PTSD had not 
been allowed, and the veteran had not been granted service 
connection for this disorder.  See Crawford v. Brown, 5 Vet. 
App. 33 35-36 (1993).  Since there had not been a prior 
allowance or disallowance of compensation for PTSD (i.e., 
service connection awarded, but disorder rated as 
noncompensable), VA records could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  See also Servello, 3 
Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

As noted above, the veteran argues the effective date should 
be in 1993 when he was hospitalized.  He has not indicated 
whether that hospitalization occurred at a VA or private 
facility.  There are no VA records dated in 1993 in the 
claims file.  If the alleged 1993 hospitalization did, in 
fact, occur at a VA facility, that would still not be 
considered an informal claim for the same reasons discussed 
above.  Evidence from a private physician or institution 
would be accepted as an informal claim no earlier than date 
of receipt.  38 C.F.R. § 3.157(b)(2) and (3).  There are no 
private records in the claims file showing hospitalization in 
1993, so even if those records were received now, that would 
not provide a basis for an effective date earlier than 
December 17, 2002. 

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  There was no such 
document submitted in this case prior to December 17, 2002.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
prior to 2002 identified a benefit sought or any intention on 
the part of the veteran to seek service connection for PTSD.  

Although the veteran may indeed have suffered from PTSD prior 
to December 2002, the effective date for service connection 
based on an original claim cannot be any earlier than the 
date of receipt of claim.  The Board does not doubt that the 
veteran was suffering from symptoms indicative of the 
disorder long before PTSD was officially diagnosed.  However, 
he did not submit a claim for PTSD until December 17, 2002, 
which was more than one year after his separation from active 
service.  Although the Board is sympathetic to the veteran's 
situation and recognizes that he was disabled, to some 
degree, by psychiatric symptoms long before 2002, the Board 
concludes that an effective date earlier than December 17, 
2002, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in December 2002, prior to the 
initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a December 2002 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 letter advised the veteran what information and 
evidence was needed to substantiate the service connection 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The SOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
December 2002 on his service connection claim.  When his 
notices of disagreement raised new issues (the proper rating 
to be assigned the now service-connected disability and the 
effective date for the award of benefits), VA was not 
required to provide additional VCAA notice.  However, an 
additional letter was sent to him in May 2003 which told him 
what was needed to substantiate the claim for a higher rating 
and whose responsibility it would be for submitting such 
evidence.  Although a letter was not sent on the earlier 
effective date claim, that is not legally required since 
there was initial VCAA compliance upon receipt of the service 
connection claim.

In this case, although the VCAA notice letters provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  When considering the 
notification letters described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA and private treatment records identified by the veteran.  
The veteran has referenced a 1993 period of hospitalization, 
as discussed above, but has not provided additional 
information or a release such as to permit VA to request the 
records.  Regardless, the duty to obtain records only applies 
to records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  There is, by law, 
no additional relevant evidence to be obtained with a claim 
for an earlier effective date involving a grant of service 
connection when an effective date of the date of receipt of 
the claim has been assigned.  As discussed more fully above, 
the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (emphasis added).  
Therefore, even if evidence did exist pre-dating the claim 
that showed service connection was warranted for PTSD, it is 
legally impossible to get an effective date any earlier than 
the date the claim was ultimately received.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
PTSD since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to an initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.

Entitlement to an effective date earlier than December 17, 
2002, for the grant of service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



